MEMORANDUM**
Kellen Lamon Johnson appeals from the 60-month sentence imposed following his guilty plea convictions for conspiracy to possess with intent to distribute cocaine and exporting firearms without a license, in violation of 21 U.S.C. §§ 841 and 846, and 22 U.S.C. § 2778(b). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Johnson contends that the district court erred by concluding that it could not apply the safety valve statute, 18 U.S.C. § 3553(f), in light of the Supreme Court’s holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We agree, and we vacate the sentence and remand for further proceedings consistent with United States v. Cardenas-Juarez, 469 F.3d 1331, 1335 (9th Cir.2006).
VACATED and REMLANDED.

 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).